

111 SRES 183 IS: Condemning the Government of Iran’s state-sponsored persecution of its Baha’i minority and its continued violation of the International Covenants on Human Rights.
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 183IN THE SENATE OF THE UNITED STATESApril 28, 2021Mr. Wyden (for himself, Mr. Rubio, Mr. Durbin, and Mr. Boozman) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCondemning the Government of Iran’s state-sponsored persecution of its Baha’i minority and its continued violation of the International Covenants on Human Rights.Whereas in 1982, 1984, 1988, 1990, 1992, 1993, 1994, 1996, 2000, 2004, 2006, 2008, 2009, 2012, 2013, 2015, 2016, 2017, 2018, and 2020, Congress declared that it—(1)deplored the religious persecution by the Government of Iran of the Baha’i community; and (2)would hold the Government of Iran responsible for upholding the rights of all Iranian nationals, including members of the Baha’i Faith;Whereas according to the United States Commission on International Religious Freedom’s 2017 annual report, Since 1979, [Iranian] authorities have killed or executed more than 200 Baha’i leaders, and more than 10,000 [Baha’i] have been dismissed from government and university jobs [in Iran];Whereas the United Nations General Assembly Resolution on the Situation of Human Rights in the Islamic Republic of Iran (A/RES/75/191), dated December 16, 2020, expresses serious concern about—(1)ongoing severe limitations and increasing restrictions on the right to freedom of thought, conscience, religion or belief; (2)restrictions on the establishment of places of worship;(3)undue restrictions on burials carried out in accordance with religious tenets;(4)attacks against places of worship and burial; and(5)other human rights violations, including but not limited to harassment, intimidation, persecution, arbitrary arrests and detention, and incitement to hatred that leads to violence against persons belonging to recognized and unrecognized religious minorities;Whereas, on January 29, 2020, the United States Commission on International Religious Freedom condemned an Iranian court order allowing authorities to confiscate properties owned by Baha’is in the village of Ivel in Mazandaran Province; Whereas the Iran section of the Department of State’s 2019 Report on International Religious Freedom states that—(1)The government bars Baha’is from all government employment and forbids Baha’i participation in the governmental social pension system. Baha’is may not receive compensation for injury or crimes committed against them and may not inherit property. A religious fatwa from the supreme leader encourages citizens to avoid all dealings with Baha’is.;(2)Baha’is and those who advocated for their rights reported Baha’is continued to be major targets of social stigma and violence, and perpetrators reportedly continued to act with impunity. Even when arrested, perpetrators faced diminished punishment following admissions that their acts were based on the religious identity of the victim.;(3)There continued to be reports of non-Baha’is dismissing or refusing employment to Baha’is, sometimes in response to government pressure, according to [the Baha’i International Community] and other organizations monitoring the situation of the Baha’is.; and(4)According to media and NGO reports, Baha’is continued to face charges that included insulting religious sanctities,corruption on earth,propaganda against the system,espionage and collaboration with foreign entities, and actions against national security. Charges also included involvement with the Baha’i Institute for Higher Education (BIHE), a university-level educational institution offering mainly distance learning, that the government considered illegal.; Whereas, on March 11, 2020, the Department of State released the 2019 Country Reports on Human Rights Practices, which states that Iranian authorities barred Bahai students from higher education;Whereas the Baha’i International Community documented a more than 50-percent increase in hate propaganda directed against the Baha’is in the 12-month period ending in August 2020 compared to prior years with more than 9,500 such articles, videos, or web pages appearing in Iranian government-controlled or government-sponsored media; Whereas the Government of Iran is a party to the International Covenant on Civil and Political Rights, done at New York December 19, 1966, and the International Covenant on Economic, Social and Cultural Rights, done at New York December 16, 1966, and is in violation of its obligations under such covenants;Whereas section 105 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8514) authorizes the President to impose sanctions on individuals who are responsible for or complicit in, or responsible for ordering, controlling, or otherwise directing, the commission of serious human rights abuses against citizens of Iran or their family members on or after June 12, 2009; andWhereas the Iran Threat Reduction and Syria Human Rights Act of 2012 (Public Law 112–158) amends and expands the authorities established under the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (Public Law 111–195) to sanction Iranian human rights abusers: Now, therefore, be itThat the Senate—(1)condemns the Government of Iran’s state-sponsored persecution of its Baha’i minority and its continued violation of the International Covenant on Civil and Political Rights and the International Covenant on Economic, Social and Cultural Rights;(2)calls on the Government of Iran—(A)to immediately release the imprisoned or detained Baha'is and all other prisoners held solely on account of their religion;(B)to end its state-sponsored campaign of hate propaganda against the Baha’is; and(C)to reverse state-imposed policies denying equal opportunities to higher education, earning a livelihood, due process under the law, and the free exercise of religious practices;(3)calls on the President and the Secretary of State, in cooperation with responsible nations—(A)to immediately condemn the Government of Iran’s continued violation of human rights; and (B)to demand the immediate release of prisoners held solely on account of their religion; and(4)urges the President and the Secretary of State to utilize available authorities to impose sanctions on officials of the Government of Iran and other individuals directly responsible for serious human rights abuses, including abuses against the Iranian Baha’i community. 